





Exhibit 10.15


NINTH AMENDMENT TO OFFICE LEASE
This NINTH AMENDMENT TO OFFICE LEASE (this "Ninth Amendment") is made and
entered into as of December 19, 2017 (the "Ninth Amendment Effective Date"), by
and between HUDSON 1455 MARKET STREET, LLC, a Delaware limited liability company
("Landlord"), and SQUARE, INC., a Delaware corporation ("Tenant").
RECITALS
A.    Hudson 1455 Market, LLC, a Delaware limited liability company,
predecessor-in-interest to Landlord, and Tenant are parties to that certain
Office Lease dated October 17, 2012 (the "Original Lease"), as amended by that
certain First Amendment to Office Lease dated March 22, 2013 (the "First
Amendment"), that certain Second Amendment to Office Lease dated January 22,
2014 (the "Second Amendment"), that certain Third Amendment to Office Lease
dated June 6, 2014 (the "Third Amendment"), that certain Fourth Amendment to
Office Lease dated February 1, 2015 (the "Fourth Amendment"), that certain Fifth
Amendment to Office Lease dated April 27, 2015 (the "Fifth Amendment"), that
certain Sixth Amendment to Office Lease dated June 18, 2015 (the "Sixth
Amendment"), that certain Seventh Amendment to Office Lease dated October 5,
2016 (the "Seventh Amendment"), and that certain Eighth Amendment to Office
Lease dated October 6, 2016 (the "Eighth Amendment"). The Original Lease, the
First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment, the Sixth Amendment, the Seventh Amendment, and
the Eighth Amendment are referred to herein, collectively, as the "Existing
Lease." Pursuant to the Existing Lease, Landlord currently leases to Tenant, and
Tenant currently leases from Landlord, certain premises consisting of
approximately 338,910 aggregate rentable square feet of space (the "Existing
Premises") (consisting of 181,805 rentable square feet in the Initial Premises,
20,801 rentable square feet in the Must-Take 1 Space, 47,099 rentable square
feet in the Must-Take 2 Space, 81,354 rentable square feet in the Expansion
Space, 354 rentable square feet located on the eighth (8th) floor (which space
is defined in Recital B of the Fourth Amendment as the "Level 8 Closet Space"),
2,871 rentable square feet located on the first (1st) floor (which space is
defined in Recital C of the Fifth Amendment as the "New Premises"), and 4,626
rentable square feet located on the sixth (6th) floor (which space is defined in
Recital B of the Eighth Amendment as the "Eighth Amendment Space")) in the
building located at 1455 Market Street, San Francisco, California (the
"Building"), as more particularly described in the Existing Lease.
B.    Landlord and Tenant desire to amend the Existing Lease to (i) expand the
Existing Premises to include the entire thirteenth (13th) floor of the Building
and consisting of approximately 26,011 rentable square feet, as delineated on
Exhibit A attached hereto ("Suite 1300"), and (ii) otherwise amend the Existing
Lease on the terms and conditions set forth in this Ninth Amendment.
C.    All capitalized terms used herein but not specifically defined in this
Ninth Amendment shall have the meanings ascribed to such terms in the Existing
Lease. The term "Lease" where used in this Ninth Amendment shall hereafter refer
to the Existing Lease, as amended by this Ninth Amendment.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
hereby agree as follows:
1.Modification of Existing Premises. Effective as of the date on which Landlord
has delivered Suite 1300 to Tenant in the "Ninth Amendment Space Delivery
Condition" (as that term is







--------------------------------------------------------------------------------





defined in Section 5.1 below) (such delivery date, the "Suite 1300 Lease
Commencement Date"), Tenant shall lease from Landlord, and Landlord shall lease
to Tenant, Suite 1300. Consequently, effective upon the Suite 1300 Lease
Commencement Date, the Existing Premises shall be increased to include Suite
1300, and Tenant will lease the entire thirteenth (13th) floor of the Building.
Landlord and Tenant hereby acknowledge that such addition of Suite 1300 to the
Existing Premises shall, effective as of the Suite 1300 Lease Commencement Date,
increase the size of the Premises then leased by Tenant under the Lease, as
hereby amended, to 364,921 rentable square feet of space, and that Suite 1300
shall be deemed to be part of the Premises for all purposes under the Lease. The
anticipated date of delivery of Suite 1300 to Tenant (i.e., the anticipated
Suite 1300 Lease Commencement Date) is July 1, 2018. Landlord represents that
Suite 1300 is currently leased to Bank of America, whose lease thereof expires
on or before July 1, 2018, and Landlord shall use commercially reasonable
efforts to cause the Suite 1300 Lease Commencement date to occur on or before
such date. The parties expressly agree and acknowledge that if Landlord is
unable to cause the Suite 1300 Lease Commencement Date to occur on or before
July 1, 2018 despite such efforts, then (i) Landlord shall not be subject to any
liability for its failure to do so, and (ii) such failure shall not render this
Ninth Amendment void or voidable, nor affect the validity of this Ninth
Amendment or the obligations of Tenant hereunder. If the Suite 1300 Lease
Commencement Date does not occur for any reason on or before (a) October 1,
2018, then, in addition to Tenant’s other remedies, the Suite 1300 Rent
Commencement Date shall be delayed by one (1) additional day for each day of
delay beyond such date or (b) January 1, 2019, then, in addition to Tenant’s
other remedies, at Tenant’s election, Tenant may terminate this Ninth Amendment
upon written notice to Landlord.


2.Ninth Amendment Space Term. The term with respect to Suite 1300 (the "Ninth
Amendment Space Term") shall commence on the Suite 1300 Lease Commencement Date,
and shall expire coterminously with the Lease Term for the Existing Premises
under the Existing Lease (i.e., on September 27, 2023), as the same may be
extended.


3.Base Rent.


3.1     Existing Premises. Notwithstanding anything to the contrary in the
Existing Lease, as hereby amended, Tenant shall continue to pay Base Rent for
the Existing Premises in accordance with the terms of the Existing Lease.


3.2    Suite 1300. Commencing on the date that is four (4) months after the
Suite 1300 Lease Commencement Date (the "Suite 1300 Rent Commencement Date"),
and continuing until the first (1st) anniversary of the Suite 1300 Rent
Commencement Date, Tenant shall pay to Landlord monthly installments of Base
Rent for Suite 1300 in an amount equal to One Hundred Sixty-Six Thousand Nine
Hundred Three and 92/100 Dollars ($166,903.92), which amount was calculated by
multiplying an Annual Base Rental Rate of Seventy-Seven and 00/100 Dollars
($77.00) per Rentable Square Foot of Suite 1300 (i.e., 26,011), and dividing the
product by twelve (12). On and after the first (1st) anniversary of the Suite
1300 Rent Commencement Date, and thereafter on each anniversary of the Suite
1300 Rent Commencement Date during the Ninth Amendment Space Term, the Annual
Base Rent for Suite 1300 shall be increased by three percent (3.0%). By way of
example only, if the Suite 1300 Lease Commencement Date occurs on July 1, 2018,
the Suite 1300 Rent Commencement Date shall occur on November 1, 2018, and
Tenant shall pay to Landlord monthly installments of Base Rent for Suite 1300 as
follows:




Period During Ninth Amendment Space Term
Annual Base Rental Rate per Rentable Square Foot
Annual Base Rent
Monthly Installment of Base Rent







-2-





--------------------------------------------------------------------------------





November 1, 2018 - October 31, 2019*
$77.00
$2,002,847.00
$166,903.92**
November 1, 2019 - October 31, 2020
$79.31
$2,062,932.41
$171,911.03
November 1, 2020 - October 31, 2021
$81.68
$2,124,820.38
$177,068.37
November 1, 2021 - October 31, 2022
$84.14
$2,188,564.99
$182,380.42
November 1, 2022 - September 27, 2023
$86.66
$2,254,221.94
$187,851.83


*Notwithstanding the foregoing Base Rent schedule or any contrary provision of
this Ninth Amendment, but subject to the terms of Section 3.3, below, Tenant
shall not be obligated to pay Base Rent with respect to Suite 1300 during the
calendar month of January 2019.


**On or before the Suite 1300 Lease Commencement Date, Tenant shall pay to
Landlord the Base Rent payable for Suite 1300 for the first full month of the
Ninth Amendment Space Term.





3.3    Abated Base Rent. Provided that Tenant is not then in default of the
Lease, then during the calendar month of January 2019 or, if the Suite 1300 Rent
Commencement Date has not occurred until after January 1, 2019, the first full
calendar month after the Suite 1300 Rent Commencement Date (the "Base Rent
Abatement Period"), Tenant shall not be obligated to pay any Base Rent otherwise
attributable to Suite 1300 during such Base Rent Abatement Period (the "Base
Rent Abatement"). Landlord and Tenant acknowledge that the aggregate amount of
the Base Rent Abatement equals One Hundred Sixty-Six Thousand Nine Hundred Three
and 92/100 Dollars ($166,903.92). Tenant acknowledges and agrees that the
foregoing Base Rent Abatement has been granted to Tenant as additional
consideration for entering into this Ninth Amendment, and for agreeing to pay
the Rent and performing the terms and conditions otherwise required under the
Lease. If Tenant shall be in default under the Lease, and shall fail to cure
such default within the notice and cure period, if any, permitted for cure
pursuant to terms and conditions of the Lease, or if the Lease is terminated for
any reason other than Landlord’s breach of the Lease, then the dollar amount of
the unapplied portion of the Base Rent Abatement as of the date of such default
or termination, as the case may be, shall be converted to a credit to be applied
to the Base Rent applicable at the end of the Lease Term and Tenant shall
immediately be obligated to begin paying Base Rent for Suite 1300 in full.


4.Additional Rent.
  
4.1    Tenant's Share of Direct Expenses. Except as specifically set forth in
this Section 4, commencing on the Suite 1300 Rent Commencement Date, and
continuing throughout the Ninth Amendment Space Term, Tenant shall be obligated
to pay Tenant's Share of increases in the annual Direct Expenses attributable to
Suite 1300 (calculated on the total rentable area of Suite 1300) in accordance
with the terms of Article 4 of the Original Lease (including, without
limitation, the last paragraph thereof), provided that with respect to the
calculation of Tenant's Share of Direct Expenses in connection with Suite 1300,
the following shall apply:


(i)Tenant's Share with respect to Suite 1300 shall be 2.57%; and














-3-





--------------------------------------------------------------------------------









(ii)the Base Year shall be the calendar year 2018; provided, however, if the
Suite 1300 Lease Commencement Date occurs on or after August 1, 2018, then the
Base Year shall be 2019.


4.2    Tenant's Separately Metered Electrical Consumption. Notwithstanding
anything to the contrary set forth in the Existing Lease or this Ninth
Amendment, Suite 1300 shall be separately metered, at Landlord's sole cost and
expense, prior to the Suite 1300 Lease Commencement Date to measure electrical
consumption at Suite 1300. Tenant shall pay directly to Landlord the actual
amount charged to Landlord by the electricity provider for electrical
consumption at Suite 1300 during the Ninth Amendment Space Term commencing on
the Suite 1300 Lease Commencement Date, and the costs of electrical consumption
of Tenant and all other tenants and occupants of the Project shall not be
included in Operating Expenses.


4.3    Tenant's Janitorial Service and Supplies. Landlord shall not be required
to provide any janitorial services for Suite 1300, and Tenant shall be solely
responsible for performing all janitorial services and other cleaning of Suite
1300 appropriate to maintain Suite 1300 in a manner consistent with a
first-class office project, and otherwise in accordance with, and subject to the
terms of, Section 1 of the Seventh Amendment, as though Suite 1300 was
originally part of the "Premises" described in such Seventh Amendment.


5.Condition of Suite 1300.


5.1    Tenant shall accept Suite 1300 vacant, broom clean and otherwise in its
then existing, "as-is" condition, and except as expressly set forth in this
Ninth Amendment and the Tenant Work Letter attached hereto as Exhibit B,
Landlord shall not be obligated to provide or pay for any other improvement work
or services related to the improvement of Suite 1300 or any portion thereof, and
Landlord shall not be obligated to pay any tenant improvement allowance, drawing
contribution, or other allowance or fee in connection with Suite 1300. For
purposes of Section 1938 of the California Civil Code, Landlord hereby discloses
to Tenant, and Tenant hereby acknowledges, that neither the Existing Premises
nor any portion of Suite 1300 have undergone inspection by a Certified Access
Specialist (CASp). Notwithstanding the foregoing, Landlord shall deliver Suite
1300 to Tenant vacant, free of Hazardous Substances, with the Building Systems
servicing Suite 1300 in good working order and condition, and otherwise in its
presently existing, "as-is" condition (the "Ninth Amendment Space Delivery
Condition"). If it is determined that (i) Suite 1300 was not free of Hazardous
Substances as of the Suite 1300 Lease Commencement Date, or (ii) that any of the
Building Systems were not in good working order and condition as of the Suite
1300 Lease Commencement Date (either such set of circumstances as set forth in
items (i) or (ii), above, to be known as a "Correction Event"), Landlord shall
not be liable to Tenant for any damages, but as Tenant’s sole remedy, Landlord,
at no cost to Tenant, shall promptly commence such work or take such other
action as may be necessary to remove the Hazardous Substances, or place the
Building Systems in good working order and condition, as the case may be, and
shall thereafter diligently pursue the same to completion.
 
5.2    Notwithstanding the foregoing, in the event that Tenant is prevented from
using, and does not use, Suite 1300 or any portion thereof as a result of such
Landlord work or action taken pursuant to this Section 5 for more than five (5)
consecutive business days (the "Correction Period"), then the Base Rent,
Tenant’s Share of Direct Expenses, and Tenant’s obligation to pay for parking
(to the extent not utilized by Tenant), in each case with respect to Suite 1300,
shall be abated or reduced, as the case may be, after the expiration of the
later of the Correction Period and the Suite 1300 Rent Commencement Date for
such time that Tenant continues to be prevented from using, and does not use for
the normal conduct of Tenant’s business or performance of the Tenant
Improvements, Suite 1300 or any portion thereof. If, however, Tenant reoccupies
any portion of Suite 1300 during such period, the


-4-





--------------------------------------------------------------------------------







Base Rent, Tenant’s Share of Direct Expenses, and Tenant’s obligation to pay for
parking (to the extent not utilized by Tenant) allocable to such reoccupied
portion, based on the proportion that the rentable area of such reoccupied
portion of Suite 1300 bears to the total rentable area of Suite 1300, shall be
payable by Tenant from the date Tenant reoccupies such portion of Suite 1300,
subject to the terms of this Ninth Amendment. Such right to abate Base Rent and
Tenant’s Share of Direct Expenses shall be Tenant’s sole and exclusive remedy
for rent abatement at law or in equity for a Correction Event. Except as
expressly provided in this Section 5 or elsewhere in the Lease, nothing
contained herein shall be interpreted to mean that Tenant is excused from paying
Rent due under the Lease.


6.Parking. Effective as of the Suite 1300 Lease Commencement Date, Tenant shall
have the right to rent from Landlord up to five (5) unreserved parking passes on
a monthly basis throughout the Ninth Amendment Space Term, which parking passes
(the "Suite 1300 Parking Passes") shall pertain to the Property parking
facility. Tenant shall pay to Landlord for the Suite 1300 Parking Passes on a
monthly basis the prevailing rate charged from time to time at the location of
such parking passes (which rate is currently Two Hundred Seventy-Five and 00/100
Dollars ($275.00) per unreserved parking pass per month). Except as expressly
set forth in this Section 6, Tenant shall lease the Suite 1300 Parking Passes in
accordance with, and subject to, the terms and provisions of Article 28 of the
Original Lease.


7.Beneficial Occupancy. Subject to the terms of this Section 7, if the "Tenant
Improvements" (as that term is defined in the Tenant Work Letter) are
substantially completed prior to the Suite 1300 Rent Commencement Date, Tenant
shall have the right thereafter to occupy Suite 1300 prior to the Suite 1300
Rent Commencement Date for the conduct of Tenant's business; provided that (i)
Tenant shall give Landlord at least ten (10) days' prior written notice of any
occupancy of Suite 1300 for the conduct of Tenant's business, (ii) a temporary
certificate of occupancy or final permit sign-off, shall have been issued by the
appropriate governmental authorities for Suite 1300 to be occupied for the
conduct of Tenant's business to the extent required to permit such occupancy,
(iii) Tenant has delivered to Landlord satisfactory evidence of the insurance
coverage required to be carried by Tenant in accordance with Article 10 of the
Original Lease, and (iv) except as provided hereinbelow, all of the terms and
conditions of the Lease shall apply as though the Suite 1300 Rent Commencement
Date had occurred (although the Suite 1300 Rent Commencement Date shall not
actually occur until the occurrence of the same pursuant to the terms of Section
3.2, above) upon Tenant's commencement of the conduct of its business in Suite
1300; provided, however, notwithstanding the foregoing, Tenant shall have no
obligation to pay Base Rent or Tenant's Share of Direct Expenses attributable to
Suite 1300 during any such period prior to the Suite 1300 Rent Commencement Date
that Tenant occupies Suite 1300, but provided, further, however, notwithstanding
the foregoing, Tenant shall be obligated to pay directly to Landlord the actual
amount charged to Landlord by the electricity and any other utility provider for
such electrical and other utility consumption at Suite 1300 during the
construction of the Tenant Improvements and any beneficial occupancy period.


8.Letter of Credit. Landlord and Tenant acknowledge that, in accordance with
Article 21 of the Original Lease, Tenant previously delivered a L-C in the
amount of Twelve Million, One Hundred and Seventy Two Thousand, Eight Hundred
and Six Dollars ($12,172,806.00) (the "Existing L-C") as protection for the full
faith and performance by Tenant of all of its obligations under the Lease and
for all losses and damages Landlord may suffer (or which Landlord reasonably
estimates that it may suffer) as a result of any breach or default by Tenant
under the Lease as described in Article 21 of the Original Lease.


9.Invalidity of Provisions. If any provision of this Ninth Amendment is found to
be invalid or unenforceable by any court of competent jurisdiction, the
invalidity or unenforceability of any such provision shall not affect the
validity and enforceability of the remaining provisions hereof.






-5-





--------------------------------------------------------------------------------







10.Further Assurances. In addition to the obligations required to be performed
under the Lease, Landlord and Tenant shall each perform such other acts, and
shall execute, acknowledge and/or deliver such other instruments, documents and
other materials, as may be reasonably required in order to accomplish the intent
and purpose of the Lease.


11.Brokers. Landlord and Tenant hereby warrant to each other that they have had
no dealings with any real estate broker or agent in connection with the
negotiation of this Ninth Amendment other than Jones Lang LaSalle and Cushman &
Wakefield of California, Inc. (the "Brokers"), and Tenant's indemnity obligation
to Landlord as set forth in Section 29.24 of the Original Lease shall expressly
apply, without limitation, to any claims from Custom Spaces Commercial Real
Estate and/or Wixen Real Estate Inc. and that they know of no other real estate
broker or agent who is entitled to a commission in connection with this Ninth
Amendment. Landlord shall pay the commission, if any, owing to the Brokers in
connection with the execution of this Ninth Amendment pursuant to the terms of a
separate agreement. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, and costs and expenses (including,
without limitation, reasonable attorneys' fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of any
dealings with any real estate broker or agent other than to the Brokers
occurring by, through, or under the indemnifying party. The terms of this
Section 11 shall survive the expiration or earlier termination of the Lease.


12.Authority. Each of the parties hereto represents and warrants to the other as
follows: (a) it has the legal power, right and authority to enter into this
Ninth Amendment; (b) all requisite action (corporate, trust, partnership or
otherwise) has been taken by it in connection with the entering into of this
Ninth Amendment and no further consent of any partner, shareholder, creditor,
investor, judicial or administrative body, governmental authority or other party
is required, including without limitation, any lender, or if any such consent is
required, such consent has been obtained; (c) the individuals executing this
Ninth Amendment have the legal power, right, and actual authority to bind it to
the terms of this Ninth Amendment; and (d) it understands that the other party
is relying on the foregoing representations in entering into this Ninth
Amendment, and that the other party would not enter into this Ninth Amendment
without such representations. Landlord represents to Tenant that there are not
any Superior Holders as of the Ninth Amendment Effective Date.


13.Governing Law. This Ninth Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of California.


14.Lease in Full Force. Except for those provisions which have been modified by
this Ninth Amendment and those terms, covenants and conditions for which
performance has heretofore been completed, all other terms, covenants and
conditions of the Existing Lease are hereby ratified and shall remain unmodified
and in full force and effect.


15.Digital Image. The parties agree to accept a digital image of this Ninth
Amendment, as executed, as a true and correct original and admissible as best
evidence to the extent permitted by a court with proper jurisdiction.


16.Counterparts. This Ninth Amendment may be executed in counterparts, each of
which shall be deemed an original part and all of which together shall
constitute a single agreement.




[remainder of page intentionally left blank; signature page follows]






-6-





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Landlord and Tenant have caused this Ninth Amendment to be
executed as of the Ninth Amendment Effective Date.
LANDLORD:
HUDSON 1455 MARKET STREET, LLC,
a Delaware limited liability company


By:    Hudson 1455 Market, LLC,
a Delaware limited liability company
its Sole Member


By:    Hudson Pacific Properties, L.P.,
a Maryland limited partnership
its Sole Member


By:    Hudson Pacific Properties, Inc.,
a Maryland corporation
its General Partner


By: /s/ Mark T. Lammas
Name: Mark T. Lammas
Title: Chief Operating Officer,
Chief Financial Officer & Treasurer
TENANT:
SQUARE, INC.,
a Delaware corporation
By: /s/ Sarah Friar
Name: Sarah Friar     
Title: CFO
    
By: /s/ Tim Murphy     
Name: Tim Murphy     
Title: Treasurer     
















-7-





--------------------------------------------------------------------------------







EXHIBIT A
SUITE 1300






































































































EXHIBIT A
-1-





--------------------------------------------------------------------------------







EXHIBIT B


TENANT WORK LETTER
This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of Suite 1300. This Tenant Work Letter is essentially organized
chronologically and addresses the issues of the construction of Suite 1300, in
sequence, as such issues will arise during the actual construction of Suite
1300. All references in this Tenant Work Letter to Articles or Sections of "this
Lease" shall mean the relevant portions of Articles 1 through 29 of the Original
Lease, as the same may have been amended, and all references to Sections of
"this Amendment" shall mean the relevant portions of Sections 1 through 16 of
the Ninth Amendment to which this Tenant Work Letter is attached as Exhibit B,
and all references in this Tenant Work Letter to Sections of "this Tenant Work
Letter" shall mean the relevant portions of Sections 1 through 5 of this Tenant
Work Letter. All capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Lease. All references in this
Tenant Work Letter to the "Premises" shall mean Suite 1300.
SECTION 1
BASE, SHELL AND CORE; COMPLIANCE WITH LAW
1.1    Base, Shell and Core. Landlord has constructed, at its sole cost and
expense, the base, shell, and core (i) of the Premises and (ii) of the floor of
the Building on which the Premises is located (collectively, the "Base, Shell,
and Core"). The Base, Shell and Core shall be delivered by Landlord to Tenant in
their presently existing, "as-is" condition, except as otherwise expressly
provided in this Tenant Work Letter. Notwithstanding the foregoing, the Building
Systems servicing each portion of the Premises shall be in good working order
and condition as of the date Landlord delivers such portion of the Premises to
Tenant.
1.2    Compliance with Law. Notwithstanding anything to the contrary in this
Tenant Work Letter or the Existing Lease, as amended by the Ninth Amendment, (a)
Landlord shall be solely responsible for all costs related to the presence of
existing Hazardous Substances on or about the Premises to the extent required
for Tenant’s legal occupancy of the Premises or to perform the Tenant
Improvement work; (b) to the extent required in order for Tenant to legally
occupy the Premises, or in order to pull a construction permit for Tenant
Improvement work for normal and customary office improvements in the SOMA area,
assuming an office occupancy density no greater than 1 person per 125 RSF (the
"Density Standard"), or to otherwise comply with requirements of the applicable
permitting authority (except to the extent such compliance is triggered by
Tenant’s particular use of the Premises or Tenant’s construction of Tenant
Improvements that are not normal and customary office improvements in the SOMA
area or above the Density Standard), Landlord shall be solely responsible for
all costs to bring (i) the non-tenant portions of the Building and project
outside of the Premises, including Common Area restrooms and Common Area
elevator lobbies and Building Systems, (ii) all structural portions of the
Premises and the portions of the Building Systems inside the Premises (such as
the main loop of the sprinkler system and the main HVAC trunk/loop), and (iii)
all emergency evacuation stairways, into compliance with Applicable Laws; and
(c) the date Tenant is obligated to commence paying rent for the Premises shall
be extended by one (1) day for each day Tenant’s substantial completion of the
Tenant Improvements is delayed due to a "Landlord Delay" or "Tenant Force
Majeure Delay," as those terms are defined below. Landlord hereby acknowledges
that, to the extent allowed by Applicable Law, Tenant may build-out and occupy
the Premises at a density level greater than the Density Standard; provided that
Tenant shall pay for any modifications to the Base Building to the extent such
modification would not have been required had the build-out or occupancy met the
Density Standard. As used herein, "Tenant Force Majeure Delay" shall mean acts
of God, casualties, natural disasters, strikes, war, terrorist attacks,
EXHIBIT B
-1-





--------------------------------------------------------------------------------





lockouts, labor disputes or civil commotion. As used herein, "Landlord Delay"
shall mean an actual delay resulting from the acts or omissions of Landlord
including, but not limited to (i) failure of Landlord to timely approve or
disapprove any Construction Documents; (ii) unreasonable and material
interference by Landlord, its agents or contractors with the completion of the
Tenant Improvements and which objectively preclude construction of tenant
improvements in the Building; and (iii) delays due to the acts or failures to
act of Landlord, its agents or contractors with respect to payment of the Tenant
Improvement Allowance. If Tenant contends that a Landlord Delay has occurred,
Tenant shall notify Landlord in writing (the "Delay Notice") of the event which
constitutes such Landlord Delay. If the actions or inactions or circumstances
described in the Delay Notice qualify as a Landlord Delay, and are not cured by
Landlord within one (1) business day after Tenant's delivery of the Delay
Notice, then a Landlord Delay shall be deemed to have occurred.
SECTION 2
TENANT IMPROVEMENTS
2.1    Tenant Improvement Allowance. Tenant shall be entitled to a one-time
tenant improvement allowance (the "Tenant Improvement Allowance") in the amount
of $47.50 per rentable square foot of the Premises for the costs relating to the
initial design and construction of Tenant's improvements, which, except as
provided in Section 2.2.1.10 below, are permanently affixed to the Premises (the
"Tenant Improvements"). In no event shall Landlord be obligated to make
disbursements pursuant to this Tenant Work Letter in a total amount which
exceeds the Tenant Improvement Allowance. In the event that the Tenant
Improvement Allowance is not fully utilized by Tenant within one (1) year after
the Suite 1300 Lease Commencement Date, then such unused amounts shall revert to
Landlord, and Tenant shall have no further rights with respect thereto. Any
Tenant Improvements that require the use of Building risers, raceways, shafts
and/or conduits, shall be subject to Landlord's reasonable rules, regulations,
and restrictions, including the requirement that any cabling vender to the
extent performing work in the riser must be reasonably approved by Landlord, and
that the amount and location of any such cabling must be reasonably approved by
Landlord, subject to the terms of Section 6.1.7 of the Original Lease. All
Tenant Improvements for which the Tenant Improvement Allowance has been used
shall be deemed Landlord's property under the terms of the Lease; provided,
however, Landlord may, by written notice to Tenant prior to the end of the Lease
Term, or given following any earlier termination of this Lease, require Tenant,
at Tenant's expense, to remove any Tenant Improvements and to repair any damage
to the Premises and Building caused by such removal and return the affected
portion of the Premises to their condition existing prior to the installment of
such Tenant Improvements; provided, however, that, notwithstanding the
foregoing, (i) upon request by Tenant at the time of Tenant's request for
Landlord's approval of the "Final Working Drawings," as that term is defined in
Section 3.3 of this Tenant Work Letter, Landlord shall notify Tenant whether the
Tenant Improvements will be required to be removed pursuant to the terms of this
Section 2.1, and (ii) Tenant's removal and restoration obligation with respect
to the Tenant Improvements shall be subject to the terms of Section 8.5 of the
Original Lease, including, without limitation, any restrictions on Landlord's
right to require Tenant's removal of specific improvements.
2.2    Disbursement of the Tenant Improvement Allowance.
2.2.1    Tenant Improvement Allowance Items. Except as otherwise set forth in
this Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord only for the following items and costs (collectively, the "Tenant
Improvement Allowance Items"):
2.2.1.1    Payment of the fees of the "Architect" and the "Engineers" (as those
terms are defined in Section 3.1 of this Tenant Work Letter), which fees shall,
notwithstanding anything


EXHIBIT B
-2-







--------------------------------------------------------------------------------





to the contrary contained in this Tenant Work Letter, not exceed an aggregate
amount equal to $3.00 per rentable square foot of the Premises, and Tenant’s
construction manager;
2.2.1.2    The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;
2.2.1.3    The cost of construction of the Tenant Improvements, including,
without limitation, testing and inspection costs, hoisting and trash removal
costs, and contractors' fees and general conditions;
2.2.1.4    The cost of any changes in the Base Building when such changes are
required by the Construction Documents (including if such changes are due to the
fact that such work is prepared on an unoccupied basis), such cost to include
all direct architectural and/or engineering fees and expenses incurred in
connection therewith;
2.2.1.5    The cost of any changes to the Construction Documents or Tenant
Improvements required by all applicable building codes (the "Code");
2.2.1.6    The cost of connection of the Premises to the Building's energy
management systems;
2.2.1.7    The cost of any demolition work on Suite 1300 that Tenant requests
Landlord perform on Tenant's behalf, in an amount agreed upon in writing by
Tenant and Landlord prior to Landlord’s commencement of such work;
2.2.1.8    The cost of the "Coordination Fee," as that term is defined in
Section 4.2.2 of this Tenant Work Letter;
2.2.1.9    Sales and use taxes and Title 24 fees; and
2.2.1.10    The cost of FF&E, cabling and moving costs, not to exceed an
aggregate amount equal to $3.00 per rentable square foot of the Premises.
2.2.2    Disbursement of Tenant Improvement Allowance. During the construction
of the Tenant Improvements, Landlord shall make monthly disbursements of the
Tenant Improvement Allowance for Tenant Improvement Allowance Items for the
benefit of Tenant and shall authorize the release of monies for the benefit of
Tenant as follows.
2.2.2.1    Monthly Disbursements. Once each calendar month during the
construction of the Tenant Improvements (or such other date as Landlord may
designate), Tenant may deliver to Landlord: (i) a request for payment of the
"Contractor," as that term is defined in Section 4.1 of this Tenant Work Letter,
approved by Tenant, in a form to be provided by Landlord, showing the schedule,
by trade, of percentage of completion of the Tenant Improvements in the
Premises, detailing the portion of the work completed and the portion not
completed; (ii) invoices from all of "Tenant's Agents," as that term is defined
in Section 4.1.2 of this Tenant Work Letter, for labor rendered and materials
delivered to the Premises; (iii) executed conditional mechanic's lien releases
from all of Tenant's Agents which shall comply with the appropriate provisions,
as reasonably determined by Landlord, of California Civil Code Sections 8132,
8134, 8136 and 8138; and (iv) all other information reasonably requested by
Landlord. Within thirty (30) days thereafter, Landlord shall deliver a check to
Tenant made payable to Tenant in payment of the lesser of: (A) the amounts so
requested by Tenant, as set forth in this Section 2.2.2.1, above, and (B) the
balance of any remaining available portion of the Tenant Improvement
EXHIBIT B
-3-





--------------------------------------------------------------------------------





Allowance, provided that Landlord does not dispute any request for payment based
on non-compliance of any work with the "Approved Working Drawings," as that term
is defined in Section 3.4 below, or due to any substandard work. Landlord's
payment of such amounts shall not be deemed Landlord's approval or acceptance of
the work furnished or materials supplied as set forth in Tenant's payment
request. Tenant hereby agrees to withhold a ten percent (10%) retention (the
aggregate amount of such retentions to be known as the "Final Retention") of all
amounts paid to Contractor.
2.2.2.2    Final Retention. Tenant shall not pay Contractor the Final Retention
until the completion of construction of the Premises, including all of the
following: (i) Tenant delivers to Landlord properly executed mechanics lien
releases in compliance with both California Civil Code Section 8134 and either
Section 8136 or Section 8138, (ii) Landlord has determined that no substandard
work exists which adversely affects the mechanical, electrical, plumbing,
heating, ventilating and air conditioning, life-safety or other systems of the
Building, the curtain wall of the Building, the structure or exterior appearance
of the Building, or any other tenant's use of such other tenant's leased
premises in the Building, (iii) Architect delivers to Landlord a certificate, in
a form reasonably acceptable to Landlord, certifying that the construction of
the Tenant Improvements in the Premises has been substantially completed, and
(iv) Tenant delivers to Landlord two (2) hard copies and one (1) electronic copy
of the "Close-Out Package" (as that term is defined in Section 4.3 below).
2.2.2.3    Other Terms. Landlord shall only be obligated to make disbursements
from the Tenant Improvement Allowance to the extent costs are incurred by Tenant
for Tenant Improvement Allowance Items. All Tenant Improvement Allowance Items
for which the Tenant Improvement Allowance has been made available shall be
deemed Landlord's property under the terms of this Lease.
2.3    Standard Tenant Improvement Package. Landlord has established
specifications (the "Specifications") for the Building standard components to be
used in the construction of the Tenant Improvements in the Premises
(collectively, the "Standard Improvement Package"), which Specifications have
been provided to Tenant by Landlord. The quality of Tenant Improvements shall be
equal to or of greater quality than the quality of the Specifications, provided
that the Tenant Improvements shall comply with certain Specifications as
reasonably designated by Landlord. The parties hereby agree and acknowledge that
notwithstanding anything to the contrary set forth in the Lease or this Tenant
Work Letter, to the extent any Tenant Improvements do not comply with the
Specifications designated by Landlord, the maintenance and repair of such Tenant
Improvements shall be the responsibility of Tenant, at Tenant's sole cost and
expense.
2.4    Failure to Disburse Tenant Improvement Allowance. If Landlord fails to
timely fulfill its obligation to fund any portion of the Tenant Improvement
Allowance, Tenant shall be entitled to deliver notice (the "Payment Notice")
thereof to Landlord and to any mortgage or trust deed holder of the Building
whose identity and address have been previously provided to Tenant. If Landlord
still fails to fulfill any such obligation within twenty (20) business days
after Landlord's receipt of the Payment Notice from Tenant and if Landlord fails
to deliver notice to Tenant within such twenty (20) business day period
explaining Landlord's proper reasons that Landlord believes that the amounts
described in Tenant's Payment Notice are not due and payable by Landlord
("Refusal Notice"), Tenant shall be entitled to offset the amount so owed to
Tenant by Landlord but not paid by Landlord (or if Landlord delivers a Refusal
Notice but only with respect to a portion of the amount set forth in the Payment
Notice and Landlord fails to pay such undisputed amount as required by the next
succeeding sentence, the undisputed amount so owed to Tenant) from the last day
of such 20‑business day period until the date of offset, against Tenant's next
obligations to pay Rent. Notwithstanding the foregoing, Landlord hereby agrees
that if Landlord delivers a Refusal Notice disputing a portion of the amount set
forth in Tenant's Payment Notice, Landlord shall pay to Tenant, concurrently
with the delivery of the Refusal Notice, the undisputed




EXHIBIT B
-4-





--------------------------------------------------------------------------------





portion of the amount set forth in the Payment Notice. However, if Tenant is in
default under Section 19.1.1 of the Original Lease at the time that such offset
would otherwise be applicable, Tenant shall not be entitled to such offset until
such default is cured. If Landlord delivers a Refusal Notice, and if Landlord
and Tenant are not able to agree on the disputed amounts to be so paid by
Landlord, if any, within ten (10) days after Tenant's receipt of a Refusal
Notice, Tenant may submit such dispute to arbitration in accordance with the
American Arbitration Association. If Tenant prevails in any such arbitration,
Tenant shall be entitled to apply such award as a credit against Tenant's
obligations to pay Rent.
SECTION 3
CONSTRUCTION DOCUMENTS
3.1    Selection of Architect/Construction Documents. Tenant shall retain an
architect/space planner reasonably approved by Landlord (the "Architect") to
prepare the "Construction Documents," as that term is defined in this
Section 3.1. Tenant shall retain engineering consultants reasonably approved by
Landlord (the "Engineers") to prepare all plans and engineering working drawings
relating to the structural, mechanical, electrical, plumbing, HVAC, lifesafety,
and sprinkler work in the Premises, which work is not part of the Base Building;
provided, however, Tenant hereby agrees and shall be required to hire Honeywell
for fire-life-safety work and DDC for HVAC controls; provided that Landlord
shall use commercially reasonable efforts to cause Honeywell to charge a
competitive market price. The plans and drawings to be prepared by Architect and
the Engineers hereunder shall be known collectively as the "Construction
Documents." Tenant shall be required to include in its contracts with the
Architect and the Engineers a provision which requires ownership of all
Construction Documents to be transferred to Tenant upon the substantial
completion of the Tenant Improvements and Tenant hereby grants to Landlord a
non-exclusive right to use such Construction Documents, including, without
limitation, a right to make copies thereof. All Construction Documents shall
comply with the drawing format and specifications determined by Landlord, and
shall be subject to Landlord's approval. Tenant and Architect shall verify, in
the field, the dimensions and conditions as shown on the relevant portions of
the base building plans, and Tenant and Architect shall be solely responsible
for the same, and Landlord shall have no responsibility in connection therewith.
Landlord's review of the Construction Documents as set forth in this Section 3,
shall be for its sole purpose and shall not imply Landlord's review of the same,
or obligate Landlord to review the same, for quality, design, Code compliance or
other like matters. Accordingly, notwithstanding that any Construction Documents
are reviewed by Landlord or its space planner, architect, engineers and
consultants, and notwithstanding any advice or assistance which may be rendered
to Tenant by Landlord or Landlord's space planner, architect, engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Documents, and Tenant's waiver and indemnity set forth in this
Lease shall specifically apply to the Construction Documents.
3.2    Final Space Plan. Tenant shall supply Landlord with four (4) copies of
its concept design drawings for the Premises before any architectural working
drawings or engineering drawings have been commenced. The concept design
drawings (the "Final Space Plan") shall include a layout and designation of all
offices, rooms and other partitioning, their intended use, and equipment to be
contained therein. Landlord may request clarification or more specific drawings
for special use items not included in the Final Space Plan. Landlord shall
advise Tenant within five (5) business days after Landlord's receipt of the
Final Space Plan for the Premises if the same is approved, or, if the Final
Space Plan is not reasonably satisfactory or is incomplete in any respect,
disapproved, in which event Landlord shall include in its notice of disapproval
a reasonably detailed explanation as to which items are not satisfactory or
complete and the reason(s) therefor. If Tenant is so advised, Tenant shall
promptly cause the Final Space Plan to be revised to correct any deficiencies or
other matters Landlord may reasonably require.


EXHIBIT B
-5-





--------------------------------------------------------------------------------





3.3    Final Working Drawings. After the Final Space Plan has been approved by
Landlord, Tenant shall supply the Engineers with a complete listing of standard
and non-standard equipment and specifications, including, without limitation,
B.T.U. calculations, electrical requirements and special electrical receptacle
requirements for the Premises, to enable the Engineers and the Architect to
complete the "Final Working Drawings" (as that term is defined below) in the
manner as set forth below. Upon the approval of the Final Space Plan by Landlord
and Tenant, Tenant shall promptly cause the Architect and the Engineers to
complete the architectural and engineering drawings for the Premises, and
Architect shall compile a fully coordinated set of architectural, structural,
mechanical, electrical and plumbing working drawings in a form which is complete
to allow subcontractors to bid on the work and to obtain all applicable permits,
commonly referred to as construction documents (collectively, the "Final Working
Drawings") and shall submit the same to Landlord for Landlord's approval. Tenant
shall supply Landlord with four (4) copies of such Final Working Drawings.
Landlord shall advise Tenant within five (5) business days after Landlord's
receipt of the Final Working Drawings for the Premises if the same are approved,
or, if the Final Working Drawings are not reasonably satisfactory or are
incomplete in any respect, disapproved, in which event Landlord shall include in
its notice of disapproval a reasonably detailed explanation as to which items
are not satisfactory or complete and the reason(s) therefor. If Tenant is so
advised, Tenant shall immediately revise the Final Working Drawings in
accordance with such review and any disapproval of Landlord in connection
therewith.
3.4    Approved Working Drawings. The Final Working Drawings shall be approved
by Landlord (the "Approved Working Drawings") prior to the submission of the
same to the appropriate municipal authorities for all applicable building
permits (the "Permits") and commencement of construction of the Premises by
Tenant.; provided, however, at Tenant’s election and at Tenant's risk with
respect to any subsequent changes that may be required by Landlord in accordance
with this Tenant Work Letter, Tenant may submit the Final Working Drawings to
the appropriate municipal authorities for Permits concurrently with Landlord’s
review thereof. After approval by Landlord of the Final Working Drawings, Tenant
shall submit such Approved Working Drawings for the Permits. Tenant hereby
agrees that neither Landlord nor Landlord's consultants shall be responsible for
obtaining any building permit for the Tenant Improvements or certificate of
occupancy for the Premises and that obtaining the same shall be Tenant's
responsibility; provided, however, that Landlord shall cooperate with Tenant in
executing permit applications and performing other ministerial acts reasonably
necessary to enable Tenant to obtain any such permit or certificate of
occupancy. No material changes, modifications or alterations in the Approved
Working Drawings may be made without the prior written consent of Landlord,
which consent may not be unreasonably withheld. Landlord shall provide any
approvals and take any actions required under this Tenant Work Letter within the
time periods specified herein, or, if no time period is specified, then within
five (5) business days. Landlord’s failure to timely respond shall be deemed a
Landlord Delay, subject to the terms of Section 1.3, above.
SECTION 4
CONSTRUCTION OF THE TENANT IMPROVEMENTS
4.1    Tenant's Selection of Contractors.
4.1.1    The Contractor. Tenant shall retain a licensed general contractor,
approved in advance by Landlord ("Contractor"), to construct the Tenant
Improvements. Landlord's approval of the Contractor shall not be unreasonably
withheld.
4.1.2    Tenant's Agents. All subcontractors, laborers, materialmen, and
suppliers used by Tenant, together with the Contractor, shall be known
collectively as "Tenant's Agents."


EXHIBIT B
-6-





--------------------------------------------------------------------------------





4.2    Construction of Tenant Improvements by Tenant's Agents.
4.2.1    Construction Contract; Cost Budget. Tenant hereby agrees that Tenant's
construction contract and general conditions with Contractor (the "Contract")
shall contains commercially reasonably warranties and indemnifications that
inure to Landlord's benefit. Prior to the commencement of the construction of
the Tenant Improvements, and after Tenant has accepted all bids for the Tenant
Improvements, Tenant shall provide Landlord with a detailed breakdown, by trade,
of the final costs to be incurred or which have been incurred, as set forth more
particularly in Sections 2.2.1.1 through 2.2.1.13, above, in connection with the
design and construction of the Tenant Improvements to be performed by or at the
direction of Tenant or the Contractor, which costs form a basis for the amount
of the Contract (the "Final Costs"). Prior to the commencement of construction
of the Tenant Improvements, Tenant shall identify the amount (the
"Over-Allowance Amount") equal to the difference between the amount of the Final
Costs and the amount of the Tenant Improvement Allowance (less any portion
thereof already disbursed by Landlord, or in the process of being disbursed by
Landlord, on or before the commencement of construction of the Tenant
Improvements). In the event that the Final Costs are greater than the amount of
the Tenant Improvement Allowance (the "Over-Allowance Amount"), then Tenant
shall pay thirty percent (30%) of each amount requested by the Contractor or
otherwise to be disbursed under this Tenant Work Letter, and such payments by
Tenant (the "Over-Allowance Payments") shall be a condition to Landlord's
obligation to pay any amounts from the Tenant Improvement Allowance. Landlord
shall pay seventy percent (70%) of each amount requested by the Contractor or
otherwise to be disbursed under this Tenant Work Letter, until the Tenant
Improvement Allowance has been paid. Once the entire Tenant Improvement
Allowance has been paid by Landlord, Tenant shall thereafter pay one hundred
percent (100%) of each amount requested by the Contractor or otherwise to be
disbursed under this Tenant Work Letter. In connection with any payment of the
Over-Allowance Amount made by Tenant pursuant to this Section 4.2.1, Tenant
shall provide Landlord with the documents described in Sections 2.2.2.1(i),
(ii), (iii) and (iv) of this Tenant Work Letter, above, for Landlord's approval,
prior to Tenant paying such costs. Notwithstanding anything set forth in this
Tenant Work Letter to the contrary, construction of the Tenant Improvements
shall not commence until (a) Landlord has approved the Contract, and (b) Tenant
has procured and delivered to Landlord a copy of all Permits for the applicable
Tenant Improvements.
4.2.2    Tenant's Agents.
4.2.2.1    Landlord's General Conditions for Tenant's Agents and Tenant
Improvement Work. Tenant's and Tenant's Agent's construction of the Tenant
Improvements shall comply with the following: (i) the Tenant Improvements shall
be constructed in accordance with the Approved Working Drawings, subject to
minor field adjustments; (ii) Landlord's reasonable rules and regulations for
the construction of improvements in the Building, a copy of which have been
provided to Tenant, (iii) Tenant's Agents shall submit schedules of all work
relating to the Tenant's Improvements to Contractor and Contractor shall, within
five (5) business days of receipt thereof, inform Tenant's Agents of any changes
which are necessary thereto, and Tenant's Agents shall adhere to such corrected
schedule; and (iv) Tenant shall abide by all reasonable rules made by Landlord's
Building manager with respect to the use of freight, loading dock and service
elevators, storage of materials, coordination of work with the contractors of
other tenants, and any other matter in connection with this Tenant Work Letter,
including, without limitation, the construction of the Tenant Improvements.
Tenant shall pay a logistical coordination fee (the "Coordination Fee") to
Landlord in an amount equal to $1.00 per rentable square foot of the Premises,
which Coordination Fee shall be for services relating to the coordination of the
construction of the Tenant Improvements.
4.2.2.2    Indemnity. Tenant's indemnity of Landlord as set forth in this Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any


EXHIBIT B
-7-





--------------------------------------------------------------------------------





way to any act or omission of Tenant or Tenant's Agents, or anyone directly or
indirectly employed by any of them, or in connection with Tenant's non-payment
of any amount arising out of the Tenant Improvements and/or Tenant's disapproval
of all or any portion of any request for payment. The foregoing indemnity shall
not apply to claims caused by the negligence or willful misconduct of Landlord,
its member partners, shareholders, officers, directors, agents, employees,
and/or contractors, or Landlord’s violation of this Lease. Landlord's indemnity
obligations as set forth in the Lease shall apply with respect to the Landlord
Work, except to the extent arising from the negligence or willful misconduct of
Tenant, its member partners, shareholders, officers, directors, agents,
employees, and/or contractors, or Tenant’s violation of this Lease.
4.2.2.3    Requirements of Tenant's Agents. Each of Tenant's Agents shall
guarantee to Tenant and for the benefit of Landlord that the portion of the
Tenant Improvements for which it is responsible shall be free from any defects
in workmanship and materials for a period of not less than one (1) year from the
date of completion thereof. Each of Tenant's Agents shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after the completion of the work performed by such contractor or subcontractors.
The correction of such work shall include, without additional charge, the cost
of correcting all or any part of the Tenant Improvements, and/or the Building
and/or common areas that may be damaged or disturbed thereby. All such
warranties or guarantees as to materials or workmanship of or with respect to
the Tenant Improvements shall be contained in the Contract or subcontract and
shall be written such that such guarantees or warranties shall inure to the
benefit of both Landlord and Tenant, as their respective interests may appear,
and can be directly enforced by either. To the extent reasonably necessary,
Tenant covenants to give to Landlord any assignment or other assurances which
may be necessary to effect such right of direct enforcement.
4.2.2.4    Insurance Requirements.
4.2.2.4.1    General Coverages. All of Tenant's Agents (except materialmen and
suppliers) shall carry worker's compensation insurance covering all of their
respective employees, and shall also carry public liability insurance, including
property damage, all with limits, in form and with companies as are required to
be carried by Tenant as set forth in this Lease.
4.2.2.4.2        Special Coverages. Tenant shall carry "Builder's All Risk"
insurance in an amount approved by Landlord covering the construction of the
Tenant Improvements, and such other insurance as Landlord may require, it being
understood and agreed that the Tenant Improvements shall be insured by Tenant
pursuant to this Lease immediately upon completion thereof. Such insurance shall
be in amounts and shall include such extended coverage endorsements as may be
reasonably required by Landlord, and in form and with companies as are required
to be carried by Tenant as set forth in this Lease.
4.2.2.4.3        General Terms. Certificates for all insurance carried pursuant
to this Section 4.2.2.4 shall be delivered to Landlord before the commencement
of construction of the Tenant Improvements and before the Contractor's equipment
is moved onto the site. Tenant shall immediately notify Landlord in the event
any policy of insurance carried by Tenant is cancelled or the coverage
materially changed. Tenant's Contractor and subcontractors shall maintain all of
the foregoing insurance coverage in force until the Tenant Improvements are
fully completed and accepted by Landlord, except for any Products and Completed
Operation Coverage insurance required by Landlord, which is to be maintained for
three (3) years following completion of the work and acceptance by Landlord and
Tenant. All policies carried under this Section 4.2.2.4 shall insure Landlord
and Tenant, as their interests may appear. All insurance, except Workers'
Compensation, maintained by Tenant's Agents shall preclude subrogation claims by
the insurer against anyone insured thereunder. Such insurance shall provide that
it


EXHIBIT B
-8-





--------------------------------------------------------------------------------





is primary insurance as respects the owner and that any other insurance
maintained by owner is excess and noncontributing with the insurance required
hereunder. The requirements for the foregoing insurance shall not derogate from
the provisions for indemnification of Landlord by Tenant under Section 4.2.2.2
of this Tenant Work Letter.
4.2.3    Governmental Compliance. The Tenant Improvements shall comply in all
respects with the following: (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer's specifications.
4.2.4    Inspection by Landlord. Landlord shall have the right to inspect the
Tenant Improvements at all times, provided however, that Landlord's failure to
inspect the Tenant Improvements shall in no event constitute a waiver of any of
Landlord's rights hereunder nor shall Landlord's inspection of the Tenant
Improvements constitute Landlord's approval of the same. Should Landlord
reasonably disapprove any portion of the Tenant Improvements, Landlord shall
notify Tenant in writing of such disapproval and shall specify the items
disapproved and the reasons therefor. Any defects or deviations in, and/or
disapproval by Landlord of, the Tenant Improvements shall be rectified by Tenant
at no expense to Landlord, provided however, that in the event Landlord
reasonably determines that a defect or deviation exists or disapproves of any
matter in connection with any portion of the Tenant Improvements and such
defect, deviation or matter might adversely affect the mechanical, electrical,
plumbing, heating, ventilating and air conditioning or life-safety systems of
the Building, the structure or exterior appearance of the Building or any other
tenant's use of such other tenant's leased premises, and Tenant fails to correct
such item within five (5) business days of written notice from Landlord, then
Landlord may take such action as Landlord reasonably deems necessary, at
Tenant's expense and without incurring any liability on Landlord's part, to
correct any such defect, deviation and/or matter, including, without limitation,
causing the cessation of performance of the construction of the Tenant
Improvements until such time as the defect, deviation and/or matter is corrected
to Landlord's satisfaction.
4.2.5    Meetings. Commencing upon the execution of this Lease, Tenant shall
hold meetings not less than twice per month (and weekly following commencement
of construction of the Tenant Improvements) at a reasonable time, with the
Architect and the Contractor regarding the progress of the preparation of
Construction Documents and the construction of the Tenant Improvements, which
meetings shall be held at a mutually agreeable location, and Landlord and/or its
agents shall receive prior notice of, and shall have the right to attend, all
such meetings. In addition, minutes shall be taken at all such meetings, a copy
of which minutes shall be promptly delivered to Landlord. One such meeting each
month shall include the review of Contractor's current request for payment.
4.3    Notice of Completion; Record Set of As-Built Drawings; Close-Out Package.
4.3.1    Notice of Completion. Within ten (10) days after completion of
construction of the Tenant Improvements, Tenant shall cause a Notice of
Completion to be recorded in the office of the Recorder of the county in which
the Building is located in accordance with Section 3093 of the Civil Code of the
State of California or any successor statute, and shall furnish a copy thereof
to Landlord upon such recordation. If Tenant fails to do so, Landlord may
execute and file the same on behalf of Tenant as Tenant's agent for such
purpose, at Tenant's sole cost and expense.
4.3.2    Record Set of As-Built Drawings. At the conclusion of construction,
Tenant shall cause the Architect and Contractor (A) to update the Approved
Working Drawings as necessary to reflect all changes made to the Approved
Working Drawings during the course of construction, (B) to
EXHIBIT B
-9-





--------------------------------------------------------------------------------





certify to the best of their knowledge that the "record-set" of as-built
drawings (the "Record Set") is true and correct, which certification shall
survive the expiration or termination of this Lease, and (C) to deliver to
Landlord four (4) hard copies and two (2) electronic copies (in .pdf and CAD
format) of such Record Set within ninety (90) days following issuance of a
certificate of occupancy for the Premises.
4.3.3    Close-Out Package. At the conclusion of construction, Tenant shall
deliver to Landlord two (2) hard copies and one (1) electronic copy of the
Certificate of Occupancy, all closed Permits, all warranties, guaranties, and
operating manuals and information relating to the improvements, equipment, and
systems in the Premises, and any other items reasonably requested by Landlord
(collectively, along with the recorded Notice of Completion described in Section
4.3.1 above and the Record Set described in Section 4.3.2 above, the "Close-Out
Package").
SECTION 5
MISCELLANEOUS
5.1    Tenant's Representative. Tenant has designated Tim Murphy as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who shall have full authority and responsibility to act on behalf of Tenant as
required in this Tenant Work Letter.
5.2    Landlord's Representative. Landlord has designated Joanne Welsh as its
sole representatives with respect to the matters set forth in this Tenant Work
Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of Landlord as required in this Tenant Work
Letter.
5.3    Time of the Essence in This Tenant Work Letter. Unless otherwise
indicated, all references herein to a "number of days" shall mean and refer to
calendar days. If any item requiring approval is timely disapproved by Landlord,
the procedure for preparation of the document and approval thereof shall be
repeated until the document is approved by Landlord.
5.4    Tenant's Agents. All subcontractors and laborers retained directly by
Tenant shall all be union labor in compliance with the then existing master
labor agreements.    
5.5    Tenant's Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if an event of default as described in the Lease or
this Tenant Work Letter has occurred at any time on or before the substantial
completion of the Premises, then (i) in addition to all other rights and
remedies granted to Landlord pursuant to this Lease, Landlord shall have the
right to withhold payment of all or any portion of the Tenant Improvement
Allowance and/or Landlord may cause Contractor to cease the construction of the
Premises (in which case, Tenant shall be responsible for any delay in the
substantial completion of the Premises caused by such work stoppage), and
(ii) all other obligations of Landlord under the terms of this Tenant Work
Letter shall be forgiven until such time as such default is cured pursuant to
the terms of this Lease (in which case, Tenant shall be responsible for any
delay in the substantial completion of the Premises caused by such inaction by
Landlord).
5.6    No Obligation to Build Tenant Improvements. Notwithstanding anything to
the contrary in this Tenant Work Letter, Tenant shall have no obligation to
design or build any Tenant Improvements, and may at any time reduce the scope of
the Tenant Improvements.
5.7    Freight Elevator. Notwithstanding anything to the contrary in the
Existing Lease, Tenant shall not be obligated to pay for any freight elevator
usage or use of the loading dock during Building Hours in connection with its
construction of the Tenant Improvements.




EXHIBIT B
-10-



